DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (# US 2014/0186533) in view of Sarkisian et al. (# US 2011/0303113).
Kitagawa et al. discloses:
1. An inkjet pre-treatment fluid for textile printing (see Abstract) , the inkjet pre-treatment fluid comprising: 

a liquid vehicle (water; [0096]).
5. The inkjet pre-treatment fluid as defined in claim 1 wherein the blocked polyisocyanate is present in an amount ranging from about 0.2 wt % to about 15 wt % based on a total weight of the pre-treatment fluid (not more than 15 part; [0099]).
7. The inkjet pre-treatment fluid as defined in claim 1 wherein the blocked polyisocyanate includes blocking groups selected from the group consisting of phenols, ϵ-caprolactam, butanone oxime ([0039]), diethyl malonate ([0039]), secondary amines, 1,2,4-triazoles, pyrazoles ([0039]), and combinations thereof.
8. The inkjet pre-treatment fluid as defined in claim 1, further comprising an additive selected from the group consisting of a surfactant ([0086]), a chelating agent ([0170]), a buffer, a biocide, and combinations thereof.
9. The inkjet pre-treatment fluid as defined in claim 1 wherein the liquid vehicle includes water and a co-solvent ([0096]).
10. A printing method ([0177]-[0183]), comprising: 
inkjet printing an inkjet pre-treatment fluid onto a textile substrate, the inkjet pre-treatment fluid including: 
a blocked polyisocyanate selected from the group consisting of a non-ionic blocked polyisocyanate, a cationic blocked polyisocyanate, and an anionic blocked polyisocyanate (FIXER WF-N; [0054]; [0078]; [0088]-[0092]; see Example: 1, 2); and 

inkjet printing an inkjet ink onto the printed inkjet pre-treatment fluid to form an ink layer on the textile substrate ([0177]-[0179]), the inkjet ink including a pigment ([0107]-[0111]); and curing the ink layer on the textile substrate (heating; [0181]).
11. The printing method as defined in claim 10 wherein curing the ink layer on the textile substrate is accomplished at a temperature ranging from about 80° C. to about 200° C. (100 °C to 200 °C; [0181]-0183]), for a period of time ranging from about 30 seconds to about 15 minutes (1 to 20 min; [0183]).
12. The printing method as defined in claim 10 wherein the inkjet ink is printed onto the printed inkjet pre-treatment fluid while the pre-treatment fluid is wet ([0102]).
13. The printing method as defined in claim 10 wherein a ratio of pre-treatment fluid printed to inkjet ink printed ranges from about 1:20 by volume to about 1:1 by volume (see Examples).
14. The printing method as defined in claim 10 wherein the textile fabric is selected from the group consisting of polyester fabrics, polyester blend fabrics, cotton fabrics, cotton blend fabrics, nylon fabrics, nylon blend fabrics, silk fabrics, silk blend fabrics, and combinations thereof ([0072]-[0074]).
15. A liquid fluid set for inkjet printing onto a textile substrate ([0072]-[0074]), comprising: 
an inkjet pre-treatment fluid, including: 
a fixing agent including a multivalent metal cation; 
a blocked polyisocyanate selected from the group consisting of a non-ionic blocked polyisocyanate, a cationic blocked polyisocyanate, and an anionic 
a liquid vehicle for the pre-treatment fluid ([0096]); and 
an inkjet ink, including: 
a pigment dispersion ([0107]-[0111]); 
a polymeric binder ([0118]-[0125]); and 
a liquid vehicle for the inkjet ink ([0107]).
Kitagawa et al. explicitly did not discloses:
1, 10 & 15. A fixing agent including a multivalent metal cation and polyisocyanate having an acid number less than about 5 mg KOH/g 
2. The inkjet pre-treatment fluid as defined in claim 1 wherein the multivalent metal cation is selected from the group consisting of calcium cations, magnesium cations, zinc cations, iron cations, aluminum cations, and combinations thereof.
3. The inkjet pre-treatment fluid as defined in claim 2 wherein the fixing agent comprises a metal salt and further includes anions selected from the group consisting of chloride anions, iodide anions, bromide anions, nitrate anions, carboxylate anions, sulfonate anions, sulfate anions, and combinations thereof.
4. The inkjet pre-treatment fluid as defined in claim 3 wherein the metal salt is present in an amount ranging from about 2 wt % to about 15 wt % based on a total weight of the pre-treatment fluid.
6. The inkjet pre-treatment fluid as defined in claim 1 wherein the blocked polyisocyanate is the anionic blocked polyisocyanate, and the acid number is less than about 3 mg KOH/g.

Sarkisian et al. teaches that to have durable high quality printed image ([0006])
1, 10 & 15. A fixing agent including a multivalent metal cation ([0020]-[0021]). 
2. The inkjet pre-treatment fluid as defined in claim 1 wherein the multivalent metal cation is selected from the group consisting of calcium cations, magnesium cations, zinc cations, iron cations, aluminum cations, and combinations thereof ([0021]).
3. The inkjet pre-treatment fluid as defined in claim 2 wherein the fixing agent comprises a metal salt and further includes anions selected from the group consisting of chloride anions, iodide anions, bromide anions, nitrate anions, carboxylate anions, sulfonate anions, sulfate anions, and combinations thereof ([0021]).
4. The inkjet pre-treatment fluid as defined in claim 3 wherein the metal salt is present in an amount ranging from about 2 wt % to about 15 wt % based on a total weight of the pre-treatment fluid (1 to 20%; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pretreatment liquid of Kitagawa et al. by the aforementioned teaching of Sarkisian et al. in order to have durable high quality printed image ([0006]).
With respect to claims 1, 6, 10 & 15, Kitagawa et al. discloses exactly same blocked polyisocyanate as applicant discloses in their specification and the acid number is property of the component, which is constant material, therefore the blocked polyisocyanate discloses by Kitagawa et al. obviously have an acid number less than about 5 mg KOH/g, preferably less than about 3 mg KOH/g.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Sarkisian et al. (# US 2013/0076842) discloses pre-treatment composition and printing method using such pre-treatment composition are disclosed. A disclosed example of the pre-treatment composition includes a liquid vehicle, a polyvalent metal salt as fixing agent, and a latex resin having an acid number of less than 20 (see Abstract).
(2) Mann et al. (# US 2014/0362137) discloses an ink set can comprise an ink including an ink colorant and an ink vehicle, the ink devoid of metal salt; a treatment fluid including a latex, the treatment fluid devoid of thickener and colorant; and a fixer fluid including a precipitating agent, the fixer fluid devoid of colorant (see Abstract).
(3) Sarkisian et al. (# US 2014/0118449) discloses a white pre-treatment composition and printing method using such pre-treatment composition are disclosed. Said white pre-treatment composition encompasses a liquid vehicle, a polyvalent metal salt, a latex resin and, at least, 8 wt % of a titanium dioxide particles dispersion. Also disclosed is an ink-set containing said white pre-treatment composition and, at least, an ink composition comprising a liquid vehicle and a colorant (see Abstract).
(4) Shiono (# US 2013/0155160) discloses an ink jet recording apparatus including a head which can discharge the white ink of the present embodiment will now be described with reference to FIGURE. In the drawing, the scales of components are appropriately changed to illustrate the components in a visible scale. In the present 
(5) Li (# US 2013/0027451) discloses an ink jettable fixer ink including a water soluble or water dispersible amphoteric polymer, wherein the amphoteric polymer contains both a cationic charge and an anionic charge within the same molecule, wherein the mole ratio of cationic charge to anionic charge is greater than 1; wherein the ink jettable fixer ink does not contain a colorant; and wherein the amphoteric polymer forms a water insoluble solid precipitate when mixing with an anionic charged ink jet ink (see Abstract).
(6) Anton et al. (# US 2010/0231671) disclose an inkjet printing on non-porous or low porous media and to a pretreatment solution for the non-porous or low porous media that allows high quality printing thereon. The preferred digitally printed inks are disperse dye or pigmented inks (see Abstract).
(7) Levin et al. (# US 2018/0043716) discloses methods for generating varnish knockouts that include applying a fixer material to a surface of a print medium, selectively applying a print material over the fixer material to form an image, and applying an overcoat material to form a durable coating on areas over the image and a nondurable coating over other areas of the surface (see Abstract).
(8) Askeland et al. (# US 2005/0225618) discloses systems and methods for providing smudge resistant and durable ink-jet images are provided. Specifically, a system for printing durable ink-jet ink images can comprise a first printhead containing a fixer composition including a charged fixer component, wherein the first printhead is configured for ink-jet printing the fixer composition on a substrate. The system can 
(9) Li et al. (# US 2011/0018928) discloses suitable post printing curing agents include amide and amine-formaldehyde resin, phenolic resins, urea resins and blocked polyisocyanate. The selected post printing curing agent is soluble or dispersible in the ink. Inks contain the crosslinked hydrolytically stable polyurethane PUD binder and the selected post printing curing are stable in storage which means no curing reaction took place before printing. Only after the ink is printed and when the printed image is fused with heat and optionally pressure, the post printing curing undergoes chemical reaction with the one or more of the polyurethane dispersoid, dispersant, hydroxyl functional ink vehicle, the textile substrate ([0131]).
(10) Mazanek et al. (# US 2004/0266970) discloses a coating formulations comprising blocked polyisocyanate (see claim 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853